In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-194 CV

____________________


CURTIS LEE MCNEARY, Appellant


V.


DEBORAH JOETTA MCNEARY, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 01-08-05170 CV




MEMORANDUM OPINION (1)
	The trial court signed a protective order in Cause No. 01-08-05170 CV on May 10,
2002.  Curtis Lee McNeary filed a notice of appeal on April 21, 2003.  On May 8, 2003,
we notified the appellant that our jurisdiction was not apparent from the notice of appeal. 
On May 27, 2003, McNeary informed the Court that the notice of appeal filed in Cause
No. 01-07-04631 is "replacing" the notice of appeal filed in Cause No. 01-08-05170 CV. 
The notice of appeal filed in that cause has been docketed separately as Appeal No. 09-03-00262-CV.
	The appellant has not demonstrated that he timely filed notice of appeal of an
appealable interlocutory order.  See Tex. R. App. P. 26.1(b); Tex. Fam. Code Ann. §
105.001(e) (Vernon 2002).  The appeal is dismissed for lack or jurisdiction.
	APPEAL DISMISSED.

									PER CURIAM

Opinion Delivered June 19, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.